Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. In regards to the applicants’ general argument that the prior art does not teach retraining the machine learning model based on the specified actions, it is firstly pointed out that retraining a machine learning based on feedback and/or actions taken (that can be weighted) is well known in machine learning (for any specified action or feedback), and secondly it is also taught by Hui, where for example feedback and measures or actions for resolving quality of experience in customers voice communications are used by the prediction model to retrain the classifier of the VoLTE diagnostic engine (paragraphs 24, 32, 41, 43, 70-71). Indeed this is also taught by other references as previously supplied, for example Rodbro (paragraph 17) teaches applying a machine learning algorithm based on feedback so as to train an adaptation towards an optimization of measure of quality between two communication channels, or Tapia (paragraph 55) where an analytic application may provide an application user interface that enables a user to provide feedback on whether a trained machine learning model was effective in resolving a quality of service issue. In regards specifically to the applicants’ four distinction points (see Remarks pp. 10-11), wherein the thrust of that argument is that the prior art does not teach retraining a machine learning model based on weighted actions/feedback that can be modified/increased to enable training of the model, as amended into the independent claims, the Examiner points out that this is a well-known 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al., US 2018/0192303 A1, in view of Spivey et al., US 2010/0041391 A1, and further in view of Chaiyochlarb et al., US 2017/0104647 A1, and still further in view of Lim, US 2018/0342069 A1. 

Claim 1, Hui teaches:
A method comprising: using, by a service, a set of collected characteristics of a client device in a network as input to a machine learning-based model that predicts a quality score for an online conference in which the client device is a participant (paragraphs 24, 41, 70-71: wherein machine learning methods are applied to call metrics to predict a confidence value of a call associated with a user device. Examiner’s note: the applicants’ provided NPL of Pitas and the Examiner provided NPLs of Menkovski, Bujlow, Wang and Bendriss also teaches predicting the quality of a user call using machine learning techniques);
determining, by the service, an efficacy of the machine learning-based model as a function of the set of collected characteristics of the client device (paragraphs 14, 24, 67-68: where only critical features of call conditions are identified and used in the machine learning model which would result in an optimized machine learning model with a higher efficacy);
and retraining, by the service, the machine learning-based model using the one or more weighted samples (paragraphs 3, 24, 32, 41, 43, 70-71: using user feedback/actions and retraining the machine learning model, where for example feedback and measures or actions for resolving quality of experience in customers voice communications are used by the prediction model to retrain the classifier of the VoLTE diagnostic engine. Examiner’s note: Rodbro, US 2016/0277467 A1, also teaches this, see for example paragraphs 17, 66-68, and Tapia, US 2017/0019315 A1, where an analytic application may provide an application user interface that enables a user to provide feedback on whether a trained machine learning model was effective in 
With Hui teaching those limitations of the claim as pointed out above, Hui may not have explicitly taught:
determining, by the service, a resource consumption by the client device or the network that is associated with collecting the characteristics of the client device;
adjusting, by the service, the set of collected characteristics of the client device to optimize the efficacy of the model and the resource consumption associated with collecting the characteristics of the client device. (Emphasis added).
However, Spivey in a similar field of endeavor shows (paragraphs 13, 34, 40: wherein it is discussed when to collect/transmit data from a user device based on resource consumption such as battery performance, CPU usage, memory usage, network usage etc., and adjusting the collection/transmission of the data based on the resource consumption. Examiner’s note: Chandrayana, US 2015/0249582 A1, also teaches this, see for example paragraphs 78 and 81 – efficacy of the data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Spivey with that of Hui for determining a resource consumption by the client device or the network that is associated with collecting the characteristics of the client device and adjusting the set of collected characteristics of the client device to optimize the efficacy and the resource consumption associated with collecting the characteristics of the client device.

With Hui and Spivey teaching those limitations of the claim as pointed out above, neither Hui nor Spivey may have explicitly taught:
sending, by the service, an indication of the predicted quality score for the online conference to the client device;
assigning, by the service, 
an action taken by the client device in response to the indication, 
the action taken by the client device comprises, roaming to a different wireless access point in the network or rerouting traffic associated with the online conference through another network.
However, Chaiyochlarb in a similar field of endeavor shows (paragraphs 21, 46: displaying quality scores for available media connection channels to a user in response to the user action. And, paragraphs 36, 46-47: wherein it is discussed switching the call to another network with higher available quality and the weighting of the quality scores).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Chaiyochlarb with that of Hui and Spivey for sending an indication of the predicted quality score for the online conference to the client device and identifying an action taken by the client device. 
The ordinary artisan would have been motivated to modify Hui and Spivey in the manner set forth above for the purposes of quickly and efficiently conducting 
Although Hui teaches retraining the machine learning model (see paragraphs 24, 32, 41, 43, 70-71), Lim more specifically teaches:
a weight to one or more samples used to retrain the machine learning-based model based on
wherein the weight assigned to the one or more samples is increased when
(paragraph 19: wherein as discussed, reinforcement learning which is also a type of machine learning is discussed, whereby weights associated with particular policies/actions by an agent/user used to accomplish a goal are increased and the machine learning model is retrained based on these modified weights. Examiner’s note: Menkovski also teaches this, see for example subsection 4.4, wherein weights are modified based on user feedback which are used in training a classifier).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Lim with that of Hui, Spivey and Chaiyochlarb for using weighted samples that can be increased in training the machine learning model.
The ordinary artisan would have been motivated to modify Hui, Spivey and Chaiyochlarb in the manner set forth above for the purposes of having the machine learning model practice reinforcement learning so that the machine learning model can perform according to a set of policies or rules in accomplishing a desired goal [Lim: paragraph 19].

Claim 2, Hui further teaches:
The method as in claim 1, wherein adjusting the set of collected characteristics of the client device comprises: selecting, by the service, a subset of the collected characteristics that optimizes the efficacy of the model (paragraphs 14, 24, 67-69: where only a subset of critical features of call conditions are identified and used in the machine learning model which would result in an optimized machine learning model with a higher efficacy)
And Spivey further teaches:
and the resource consumption; 
and sending, by the service, an instruction to the client device or to one or more network entities to stop collecting one or more of the characteristics based on the selected subset (paragraphs 13, 34, 40: wherein it is discussed when to collect/transmit data from a user device based on resource consumption such as battery performance, CPU usage, memory usage, network usage etc., and adjusting the collection/transmission of the data based on the resource consumption that includes halting or suspending the probing/collection of data).  

Regarding Claim 3, Spivey further teaches:
The method as in claim 1, wherein determining the resource consumption comprises: determining, by the service, the resource consumption by the network associated with collecting the characteristics of the client device, wherein the resource consumption comprises a bandwidth overhead usage (paragraph 38: determining and preserving bandwidth usage to minimally impact or 

Regarding Claim 4, Spivey further teaches:
The method as in claim 1, wherein determining the resource consumption comprises: determining, by the service, one or more resource consumption metrics for the client device associated with collecting the characteristics of the client device from the client device, wherein the resource consumption metric is indicative of at least one of: a memory consumption, a processor consumption, a battery consumption, or a device type (paragraphs 13, 34, 40: user device resource consumption metrics includes battery performance, CPU usage, memory usage, network usage etc.).

Regarding Claim 7, Hui further teaches:
The method as in claim 1, wherein retraining the model comprises: adjusting, by the service, a retraining frequency for the machine learning-based model based on the efficacy of the machine learning-based model (paragraph 24: periodically retraining the machine learning model for better performance/efficacy).

Regarding Claim 9, with Hui and Spivey teaching those limitations of the claim as previously pointed out, Chaiyochlarb further teaches:
The method as in claim 1, further comprising: receiving, at the service, a request from the client device for the predicted quality score for the online conference; and sending, by the service, the predicted quality score to the client device (paragraphs 21, 46: request by a user and subsequent sending of the quality scores to the user).

Regarding Claim 10, Hui further teaches:
The method as in claim 1, further comprising: training, by the service, the machine learning-based model in part based on a user experience score obtained from the service that provides the online conference (paragraphs 11, 40, 68: training the machine learning model based on quality of experience (QoE) metrics of the call that is a user experience score).

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al., US 2018/0192303 A1, in view of Spivey et al., US 2010/0041391 A1, in view of Chaiyochlarb et al., US 2017/0104647 A1, and further in view of Vasseur et al., US 2015/0193693 A1.

With Hui, Spivey and Chaiyochlarb teaching those limitations of the claim as previously pointed out, neither Hui, Spivey nor Chaiyochlarb may have explicitly taught: 
The method as in claim 1, wherein determining the efficacy of the machine learning-based model comprises: determining precision and recall of the model as a function of the set of collected characteristics of the client device. (Emphasis added).
However, Vasseur shows (paragraphs 88-89: precision and recall metrics of the machine learning model to the data used. Examiner’s note: the NPL of Bendriss also teaches this, see page 135 for example).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Vasseur with that of Hui, Spivey and Chaiyochlarb for determining precision and recall of the model. 
The ordinary artisan would have been motivated to modify Hui, Spivey and Chaiyochlarb in the manner set forth above for the purposes of evaluating the model parameters by computing the performance of the model parameters using their local data sets [Vasseur: paragraph 88]. 


Claims 11-14, 17-19 are similar to Claims 1-4, and 8-10 respectively, and are rejected under the same rationale as stated above for those claims.
Claim 20 is similar to Claim 1 and is rejected under the same rationale as stated above for that claim.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the previously supplied PTO-892 for the relevant and pertinent prior art relating to this application where for example the Examiner provided NPLs of Menkovski, Bujlow, Wang and Bendriss teaches predicting the quality of a user call using machine learning techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/DAVE MISIR/Primary Examiner, Art Unit 2122